Citation Nr: 0524208	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, based on treatment for the removal of 
a lipoma.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.  

3.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected left knee 
disability.  

4.  Entitlement to service connection for a left hip disorder 
claimed as secondary to the service-connected left knee 
disability.  

5.  Entitlement to service connection for a right knee 
disorder claimed as secondary to the service-connected left 
knee disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO.  

Aside from the issues on appeal herein, the RO denied service 
connection for varicose veins of the left calf claimed as 
secondary to the veteran's service-connected left knee 
disability.  

The veteran perfected an appeal with respect to this issue, 
and by May 1999 decision, the Board denied service connection 
for this claimed disability.  

Also on appeal was the issue of an increased rating in excess 
of 10 percent for service-connected acne vulgaris.  

In May 2004, the RO increased the veteran's rating for this 
disability to 30 percent, and in a signed statement dated 
that month, the veteran withdrew his appeal concerning this 
matter.  

In May 1999, the Board remanded the other issues on appeal to 
the RO for further procedural action and development of the 
evidence.  

The veteran testified at a hearing at the RO in September 
1996 and before the undersigned Veterans Law Judge (then 
titled Member of the Board) at a hearing in December 1998.  

The issue of compensation benefits under the provisions of 38 
U.S.C.A. § 1151, based on treatment for the removal of a 
lipoma is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  The service-connected left knee disability is shown to be 
manifested by no objective symptomatology or subjective 
complaints of pain.  

2.  The currently demonstrated low back disorder manifested 
by disc disease is not shown to be due to any event or 
incident of the veteran's period of active military service 
or to have been caused or aggravated by his service-connected 
left knee disability.  

3.  The veteran is not shown to be suffering from a current 
left hip disorder due to any event or incident of his service 
or that was caused or aggravated by his service-connected 
left knee disability.  

4.  The veteran is not shown to be suffering from s current 
right knee disorder due to any event or incident of his 
service or that was caused or aggravated by his service-
connected left knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a including 
Diagnostic Code 5299-5259 (2004).  

2.  The veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by active duty 
service; nor is any low back disability proximately due to or 
the result of the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.310 (2004).  

3.  The veteran is not shown to have a left hip disability 
due to disease or injury that was incurred in or aggravated 
by active duty service or one that is proximately due to or 
the result of the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).  

4.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by active duty service or one that is proximately due to or 
the result of the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before the undersigned and at a hearing before a 
hearing officer at the RO.  

Further, by the April 1996 Statement of the Case, the April 
1998, June 2003, February 2004 and May 2004 Supplemental 
Statements of the Case, and a November 2003 letter, he and 
his representative have been notified of the evidence needed 
to establish the benefits.  

Via the November 2003 letter and the February 2004 
Supplemental Statement of the Case, he has been advised to 
submit all evidence in his possession pertinent to the issues 
on appeal and apprised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
afforded VA medical examinations in connection with the 
issues discussed herein.

Consequently, the Board concludes that VA's twin statutory 
duties to provide notice and assistance to the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On entry into service, the veteran had no complaints of an 
orthopedic nature, and no such disorders were found.  
Similarly, on separation medical examination report dated in 
January 1974, no orthopedic disabilities or complaints were 
noted.  

The Board observes that the veteran did suffer a left knee 
injury in service and underwent a left medial meniscectomy in 
May 1971.  

On August 1981 VA medical examination, no spinal or right 
knee abnormalities were found.  The left hip was not 
mentioned on the examination report.  

By September 1981 rating decision, the RO granted service 
connection for a left knee disability to which it assigned a 
noncompensable evaluation.  

By October 1982 rating decision, the RO assigned a 10 percent 
evaluation to the service-connected left knee disability.  

On May 1988 VA orthopedic examination report, the examiner 
remarked on the state of the veteran's left knee.  The report 
was silent regarding the low back, left hip or right knee.  

On June 1995 VA medical examination, the veteran reported 
having had right knee surgery in 1985, indicated that his 
back "went out of place" in 1991 and complained of having 
left hip pain.  

With respect to the left knee, the examiner observed 
crepitus, tenderness and a range of motion from 5 to 104 
degrees.  The examiner noted an "unsightly" scar on the 
medial aspect of the left knee.  

An X-ray study of the lumbosacral spine revealed mild 
spondylosis.  The X-ray studies of both hips revealed mild 
degenerative changes.  The X-ray studies of both knees 
revealed mild degenerative changes.  

The examiner stressed that the veteran suffered a severe back 
sprain in 1991.  This incident, according to the examiner, 
likely caused the present low back symptomatology.  The 
examiner also opined that the left hip disability was 
unrelated to the service-connected left knee disability.  

In a January 1996 letter, C.B. Knox, M.D. opined that, had it 
not been for the veteran's left knee problems, the veteran 
would not have had any right knee problems or disability of 
the low back and hips.  

Dr. Knox explained that the bilateral knee disability caused 
imbalance of the lumbosacral musculature leading to 
sacroiliac dysfunction.  His right knee problems and eventual 
meniscal tear began when the veteran started "offloading" 
the left knee.  

In September 1996, the veteran testified that he experienced 
left knee pain, swelling and giving way.  He required a left 
knee brace to walk.  He stated that left hip pain began in 
the early 1980's.  In the mid 1980's, the veteran reported 
starting to experience low back pain.  He indicated that he 
began to wear a prescription brace in 1993 or 1994.  

The veteran testified that he lifted with his back rather 
than his knees.  The right knee symptoms were related to his 
service-connected left knee disability, according to him.  

In November 1998, Dr. Knox indicated that left knee 
derangement continued to cause chronic pain syndrome to 
include low back pain and bilateral lower extremity 
symptomatology.  

In December 1998, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  With respect to the left 
knee, he complained of having swelling, instability, giving 
way, locking and pain.  He stated that he wore a left knee 
brace during the course of the entire day.  The veteran also 
reported using a cane due to back and left knee symptoms.  

Regarding the left hip, the veteran asserted that he had a 
"dysfunctional" sacroiliac joint and pain in the entire 
left hip area.  The right knee disability, according to the 
veteran, occurred due to "overuse."  

On a November 1999 VA examination, a VA examiner found that 
hip function was normal, bilaterally.  The veteran complained 
of having pain in the hips.  There was right knee crepitus, 
but no swelling or deformity.  The veteran did complain of 
pain.  

The veteran also complained of having low back pain.  As to 
the left knee, the examiner noted a range of motion that was 
from 0 to 105 degrees, passively, and from 0 to 110 degrees, 
actively.  The examiner noted an "unsightly" left knee 
scar.  

The veteran complained of having "severe" pain on left knee 
range of motion.  The veteran held his back flexed at eight 
degrees, but was able to flex his back from 0 degrees in all 
directions.  Left knee circumference was greater than that on 
the right.  

The X-ray studies of the low back, both knees, and both hips 
were noted to be "completely" within normal limits.  An old 
magnetic resonance imaging (MRI) of the lumbosacral spine 
revealed degenerative disk disease at L4-5.  

The diagnosis with respect to both knees was that of status 
post surgical repair.  X-ray studies in 1995 revealed minor 
degenerative changes, but X-ray studies conducted in 
conjunction with the examination were within normal limits.  

The examiner could not test for left knee fatigability 
because the veteran would not permit it.  There was weakened 
left knee movement, however.  There was no left knee 
incoordination.  Pain could limit left knee function during 
flare-ups.  

The examiner indicated that it would be pure speculation to 
say that a left knee disability caused disorders of the right 
knee, low back and left hip.  However, "it was more likely 
than not" that the service-connected left knee disability 
aggravated the left hip, back and right knee."  

In conjunction with a November 2002 VA examination, the 
examiner reviewed the veteran's medical records.  In the 
ensuing report, the examiner indicated that a 1999 MRI of the 
low back revealed a small herniation of L4-5.  It was so 
small, according to the examiner, that it did not even 
impinge on the thecal sac, and there was no nerve root 
compression.  

The hips were within normal limits, bilaterally.  There was 
slight calcification on the sacroiliac joints but no major 
deterioration.  The X-ray studies of both knees were 
"perfect."  There were no osteoarthritic changes or 
narrowing of the knee joints.  

On examination, there were no neurologic signs.  The range of 
motion of the hips, back and knees was normal.  The veteran 
claimed pain and wore a left knee brace.  

On May 2003 VA orthopedic examination, the veteran reported 
that he used a cane for ambulation.  There was left knee 
crepitus, but no effusion, instability or laxity.  His range 
of motion was from 0 to 125 degrees when the veteran was 
distracted.  On active left knee range of motion, the veteran 
revealed reluctance.  

An X-ray study of the lumbar spine revealed mild to moderate 
degenerative disc disease between L4 and L5 and a mild degree 
of degenerative disc disease from L5 to S1.  

A pelvic X-ray study revealed no sacroiliac joint pathology 
or abnormality.  Also, a left hip X-ray study was within 
normal limits.  Similarly, the X-ray studies of the knees 
showed no evidence of degenerative changes, spurs or 
significant loss of joint space height.  The examiner 
observed a well-healed surgical scar on the left knee.  

With respect to Dr Knox's commentary, the VA examiner stated 
that there was no evidence of instability of either knee or 
weakness of either lower extremity.  Thus, instability and 
weakness of the left knee were not a cause for falls that the 
veteran was asserting or as Dr. Knox had opined.  

Because there was no documented evidence significant left 
knee pathology, there was no factual basis to support limited 
left knee weight bearing and limited function causing 
pathology of the right knee, left hip or low back.  

The examiner further stated that a history of a torn medial 
right knee meniscus was not related to any left knee 
disability.  The veteran had no history of trauma or 
fractures that would result in leg length discrepancy causing 
a shift of weight bearing from side to side.  

The examiner emphasized that "at best," the veteran had 
degenerative disc disease of L4-L5 and L5-S1.  It was not 
severe.  He had no other objectively diagnosable disability 
of the knees or left hip.  

The examiner concluded that he could find no evidence to 
support any underlying left knee pathology contributing to, 
causing or aggravating a right knee disability, left hip 
disability, or low back disability.  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

With respect to the claimed left hip and right knee 
disorders, service connection must be denied on both a direct 
basis and as secondary to the service-connected left knee 
disability.  

The most recent May 2003 VA orthopedic examination did not 
yield any evidence to support the presence of such 
disability.  In the absence of a current disability, service 
connection cannot be granted.  38 C.F.R. §§ 3.303, 3.310; 
Gilpin, supra.  As such, service connection for a claimed 
right knee or left hip disability is denied.  

The Board is aware of the assertions of having pain in the 
right knee and left hip.  There is no objective evidence to 
support a related diagnosis.  The veteran is competent to 
testify regarding subjective symptomatology.  He is not 
competent, however, to render medical opinions upon which the 
Board may rely.  Esiritu, supra.  

Regarding the low back, the evidence reflects a slight 
disability manifested by degenerative disc disease at L4-L5 
and at L5-S1.  Upon examination, however, the May 2003 VA 
examiner concluded that this condition was unrelated to the 
veteran's service-connected left knee disability.  

Moreover, the evidence does not suggest, and the veteran does 
not allege, a direct link between a low back condition and 
any event in service.  As such, service connection for a low 
back disability is denied both on a direct basis and as 
secondary to a service-connected left knee disability.  
38 C.F.R. §§ 3.303, 3.310.  

Again, the veteran is not competent to provide testimony as 
to the etiology of his low back condition.  Espiritu, supra.  

The Board recognizes that Dr. Knox has related the claimed 
disability of the right knee, left hip and low back to the 
service-connected left knee disability.  The Board finds his 
opinion less credible than that provided in the May 2003 VA 
examination report.  

The May 2003 report is later in time than Dr. Knox's January 
1996 and November 1998 statements reflecting that the 
veteran's left knee disability caused imbalance and 
instability that in turn brought on his other alleged 
orthopedic disabilities.  The Board finds that the more 
recent opinion is based on the currently accurate medical 
evidence.  In addition, the VA medical opinion is based on 
objective findings as demonstrated by X-ray testing.  

Similarly, the Board relied on the May 2003 VA medical 
opinion rather than on the November 1999 opinion because it 
is later in time and reflects the current state of the 
veteran's health.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The Board has considered the totality of the evidence and 
finds that it weighs against the veteran's claim of service 
connection for a right knee, left hip or low back disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra; Ortiz, 
supra.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  The regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5299-
5259.  Id.; 38 C.F.R. § 4.71a.  

Under this regulatory provision, a rating of 10 percent is 
warranted for the symptomatic removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
38 C.F.R. § 4.71a.  A 10 percent rating is the highest 
available under Diagnostic Code 5259.  Id.  Thus, the veteran 
cannot receive greater compensation under these criteria.  

Although the veteran claims left knee instability, none has 
been shown on objective examination by VA.  

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a.  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  Id.  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Diagnostic Code 5260 is inapplicable, as the veteran can 
fully extend his left knee.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5260 is inapplicable, because the veteran's left knee 
range of motion is from 0 to 125 degrees.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Where a Diagnostic Code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5259, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board observes in passing that even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable the clinical findings 
would not warrant increased evaluations under 38 C.F.R. §§ 
4.40 and 4.45.  VA examinations have shown that the veteran 
has almost full range of motion in the left knee.  

Accordingly, based on its review of the entire evidentiary 
record, the Board finds that an increased rating for the 
service-connected left knee disability is not assignable in 
this case.  



ORDER

An evaluation in excess of 10 percent for the service-
connected left knee disability is denied.  

Service connection for a low back disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a right knee disorder is denied.  



REMAND

In July 1992, the veteran underwent a left inguinal 
herniorrhaphy, and in April 1993, he underwent a left 
epididymectomy.  

The veteran asserts that he complained of a scrotal bulge and 
was diagnosed with an inguinal hernia.  Following the July 
1992 surgery, he continued to feel similar symptoms.  
Eventually, he underwent the April 1993 left epididymectomy.  
The veteran asserts that the residuals of one or both of the 
surgeries include nerve damage leading to numbness of the 
penis, pain in the scrotum, and a certain degree of 
impotence.  

A June 1995 VA medical examination report confirms the 
veteran's complaints of scrotal numbness.  The examiner found 
no impotence, but did not comment upon other types of less 
severe sexual dysfunction.  At a December 1998 hearing, the 
veteran voiced complaints that appeared to be more severe 
than those reflected in the June 1995 examination report.  

A VA medical opinion and/or examination must be arranged in 
order to assess whether the veteran currently suffers from 
residual disability as he claims.  If so, the relationship to 
VA treatment must be assessed in accordance with the criteria 
outlined hereinbelow.  The Board notes that negligence and 
fault are not factors that should be considered.  

The examiner should ascertain whether or not there is 
additional disability resulting from the July 1992 and/or 
April 1993 surgeries, and if so, whether the additional 
disability is a continuance or natural progress of the 
disease or injury for which treatment was provided, merely 
coincidental with treatment, or whether any additional 
disability would be considered a necessary consequence of 
treatment.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the nature and likely etiology 
of the claimed genitourinary disorder.  
The physician should review the VA claims 
file and provide an opinion, with 
supporting rationale, as to whether the 
veteran has penile or scrotal nerve 
damage, sexual dysfunction, and/or 
scrotal pain and if so, whether there is 
a relationship between VA-performed 
surgery or surgeries and any demonstrated 
condition.  The Board notes that 
negligence and fault are not factors that 
should be considered.  Specifically, the 
examiner should ascertain whether or not 
there is additional disability resulting 
from the July 1992 and/or April 1993 
surgeries, and if so, whether the 
additional disability is a continuance or 
natural progress of the disease or injury 
for which treatment was provided, merely 
coincidental with treatment, or whether 
any additional disability would be 
considered a necessary consequence of 
treatment.  If the reviewing physician 
determines that physical examination 
and/or diagnostic testing of the veteran 
is necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.  

2.  Thereafter, the veteran's claim for 
benefits under the provisions of 38 
U.S.C.A. § 1151 for penile or scrotal 
nerve damage, sexual dysfunction, and/or 
scrotal pain due to surgery performed by 
VA should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and given an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     ________________________________________
	STEPHEN L. WILKINS	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


